Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 23, 110-117, 119, 122, 123, 130, 134, 138, and 140 are pending and are allowed herein.	
	Claims 1-22, 24-109, 118, 120, 121, 124-129, 131-133, 135-137, 139, and 141-155 are cancelled.
	Claim 23 is rejoined herein.
	The requirement for election/restriction is withdrawn herein.
This corrected NOA is being sent in response to the IDS filed 05/23/2022.  The references have been considered and do not materially change the grounds of the Notice of Allowance previously mailed.  As such, the amendments set forth in the previous NOA and the reasons for allowance articulated in the previous NOA are being reiterated herein.  

The application has been amended as follows: 
1. (Cancelled)
2. (Cancelled)
7. (Cancelled)
10. (Cancelled)
13. (Cancelled)
14. (Cancelled)
22. (Cancelled)
23. (Rejoined-Currently Amended) A method for preparing the 
feed of claim 110, the method comprising 
composition the 
44. (Canceled)
110. (Currently Amended) A formulated feed comprising
edible food and
a feed ingredient composition, the feed ingredient composition comprising:
a dispersion of lysed microalgal cells in triglyceride oil, wherein:
a. 5-90% by weight of the feed ingredient composition is lysed microalgal
cells, and
b. 10-95% by weight of the feed ingredient composition is triglyceride oil,
wherein the triglyceride oil comprises oil from the lysed cells and oil from another organism,
the oil from the lysed cells has a fatty acid profile including 40-70% docosahexaenoic acid (DHA) 
wherein the feed ingredient composition is comprised of 12-45% 
113. (Currently Amended) The formulated feed of claim 110, wherein in
total the triglyceride oil has a fatty acid profile of 10-70% DHA 

114. (Currently Amended) The formulated feed of claim 110, wherein
the lysed cells have an aspect ratio of less than 1:1.
115. (Currently Amended) The formulated feed of claim 110, wherein
the oil from the another organism is oil from a fish, plant, oleaginous microbe, animal, or
combinations thereof.
116. (Currently Amended) The formulated feed of claim 110, wherein the
microalgal cells are from the family Thraustochytriacae.
120.-121. (Canceled)
122. (Currently Amended) The formulated feed 
the oil from another organism is a plant oil.
123. (Currently Amended) The formulated feed 
the plant oil is coconut, corn, cottonseed, olive, palm, peanut, rapeseed, canola, safflower, sesame, soybean, nut, camelina, or citrus, or one or more combinations thereof.
124. (Cancelled)
125. (Cancelled)
129. (Canceled)
131. (Cancelled)
132. (Canceled)
136. (Canceled)
139. (Canceled)
141.-149. (Cancelled)
151.-155. (Canceled)
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art remains Bertholet et al (US 2004/0109881). While Bertholet teaches a composition that is similar to the instantly claimed food additive, the prior art requires the isolation of the oil away from the microalgal biomass in order to arrive at the final, usable product.  Without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have been motivated to utilize an intermediate product from Bertholet with an edible food.  Therefore, the instant claims are deemed to be novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611